  
    
 

 
 

NOR. DISTRICT COURT
DISTRICT OF TEXAg
TILED

     
 
 

IN THE UNITED STATES DISTRICT QOURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

 

CLE Dre
UNITED STATES OF AMERICA By fpf P8 PSTRICT Cour
Plaintiff, § LL __Pepaty
§ oo
V. § 2:18-CR-95-Z-BR -1
, §
PHOUPHET SAYASANE §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On January 22, 2020, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Phouphet Sayasane filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Phouphet Sayasane was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Phouphet Sayasane; and ADJUDGES Defendant

Phouphet Sayasane guilty of Count Seven in violation of 21 U.S.C. §§ 841(a)(1) and 841 (b)(1)(C).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

Looe! ——

MATTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

SO ORDERED, February 6, 2020.

 

 
